Citation Nr: 1130468	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for a total rating based on unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service 
                                            Officers    


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  He served a year in the Republic of Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Philadelphia, Pennsylvania, that among other things, denied service connection for hypertension, peripheral neuropathy, to include as due to exposure to Agent Orange, depression, also claimed as posttraumatic stress disorder (PTSD), and a total disability rating based on unemployability (TDIU).

By Board decision in June 2009, service connection for hypertension was denied.  The issues of entitlement to service connection for peripheral neuropathy, depression, also claimed as PTSD, and TDIU were remanded for further development.  

During the pendency of the appeal, by rating action dated in February 2011, the RO granted service connection for PTSD.  This is considered the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During a February 2010 VA examination conducted after the prior remand, the Veteran reported receiving Social Security Administration (SSA) disability benefits.  Evidence contained in the corresponding documentation could bear significantly on this case, and the Veteran has not specified that such disability benefits were granted solely on the basis for disabilities not addressed by this appeal.  Efforts to obtain such records are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request records corresponding to the grant of disability benefits to the Veteran.  If such records are unavailable, this should be documented in the claims file.

2.  Then, readjudicate this appeal.  If the determination of either claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow a reasonable period of time to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

